DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 and 22-24 are pending in this application, Claims 4 and 6 are acknowledged as withdrawn, Claims 1-3, 5, 7-20 and 22-24 were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2020 has been entered.


Response to Amendment

The Declaration under 37 CFR 1.132 filed 06/10/2020 is insufficient to overcome the rejection of claims 1-3, 5, 7-14, 19-20 and 22-24 based upon Squiquera et al. (US 2016/0361392 A), cited in the IDS, in view of Kapin et al. (US 6,271224 B1), both of record, as set forth in the last Office action because:  
The Declarant describes experiments wherein a topical ocular formulation was prepared having ranpirnase at 0.1 mg/day in saline (1A), ranpirnase at 0.01 mg in saline mg/day (1B) and ranpirnase at 0.001 mg/day (1C), wherein the results indicate a consistent anti-viral dose response over 14 days (Declaration, Pg. 2 and Fig. 1).

This is not found to be persuasive for the following reasons, the results indicate that the best result with regard to anti-viral dose response were seen at a concentration of 0.01 mg, which is the same dosage provided by the prior art Squiquera et al. reference.  The results merely show that the best anti-viral dose response was seen at the highest concentration of anti-viral agent, which is ranpirnase.  This is wholly an expected result.

The Declarant describes the toxicity as measured by Draize scores at Days 3 and 9 wherein the highest concentration of anti-viral agent (ranpirnase) exhibited the highest toxicity and overall a consistent dose response (Declaration, Pg. 2, #6 and Fig. 2).
et al. reference.  The results merely show that the highest concentration of Draize/toxicity response was seen at the highest concentration of anti-viral agent, which is ranpirnase.  This is wholly an expected result as ranpirnase was known prior to the invention to be an eye irritant, see Squiquera et al., of record.

The Declarant describes experiments wherein topical ocular formulations having ranpirnase in an amount of 0.005 or 0.02 mg per day with PBS and BAK, wherein a dosage of 0.005 (3A) or 0.02 (3B) mg per day with PBS and BAK exhibits a consistent anti-viral response and consistent toxicity dose response at doses ranging from 0.001 mg/day to 0.1mg/day (Declaration, Pgs. 3-4, #s 7-10 and Figs. 3-4). 

This is not found to be persuasive for the following reasons, experimental results indicating that ocular formulations of 0.005 or 0.02 mg/day ranpirnase, PBS and an unspecified amount of BAK exhibit a consistent anti-viral dose response, consistent toxicity dose response in both saline alone and combined with PBS and an unspecified amount of BAK at doses ranging from 0.001 mg/day to 0.1mg/day, appears to merely describe the effects of dose-dependent concentration of ranpirnase (a known anti-viral agent with known toxicity), which are not unexpected results.




This is not found to be persuasive for the following reasons, the Declarant is alleging unexpected results over the entire claimed range of 0.005 mg to 0.02 mg ranpirnase/day, PBS and an unspecified amount of BAK, however the Declarant has provided only two data points of 0.005 and 0.02 mg/day ranpirnase, PBS and an unspecified amount of BAK.  Declarant has therefore not provided a sufficient number of data points both within and outside the claimed range such that the ordinary artisan could determine any consistency or trend in the data.  The Examiner notes that the original disclosure only mentions benzalkonium chloride (BAK) in a passing reference to its being a “useful preservative” (Pg. 19, Paragraph [0087]).  There is no indication in the Specification of any recognition of any concentration of BAK alone or in combination with ranpirnase as having any particular ability to treat adenovirus mediated conjunctivitis with reduced toxicity.  Further, the data trend in Fig. 5 comparing the anti-viral response of 0.005 mg ranpirnase/day, PBS and BAK to 0.005 ranpirnase in saline do not appear to be significantly different at least until about Day 8, thus the data do not appear to be commensurate in scope with the claimed invention which is drawn to any amount of ranpirnase in the range of 0.005-0.02 mg/day ranpirnase, PBS and an unspecified amount of BAK administered to any number of days.  
known antiviral properties of BAK, as evidenced by Armstrong et al. and Romanowski et al. below, it is wholly expected that a combination of the anti-adenoviral ranpirnase and the anti-adenoviral BAK would provide better antiviral efficacy than a composition of ranpirnase alone.

The Declarant indicates that Draize/toxicity was determined for 0.005 mg/day ranpirnase in saline, 0.005 mg/day and 0.03 mg/day ranpirnase, PBS and BAK wherein Draize results were extrapolated for 0.005 mg/day to 0.02 mg/day as determined by the same ratio improvement between 0.005 mg/day ranpirnase in saline and ranpirnase at 0.005 mg/day, PBS and BAK and wherein Draize scores were consistently lower for the test formulations of ranpirnase at 0.005 mg/day and 0.02 mg/day as compared to control formulations of ranpirnase in saline.ar Day 3 and Day 9.  Declarant concludes that these results are unexpected and significant as any viral level lower than expected and level of tolerability greater than expected than what would be expected are clinically significant (Declaration, Pgs. 5-6, #12 and Fig. 6).




any amount of ranpirnase in the range of 0.005-0.02 mg/day ranpirnase, PBS and any amount of BAK administered to any number of days.  Further, it was known in the art at the time of the invention that ranpirnase was both an anti-viral agent and an eye irritant.  Thus, Declarant’s data indicating that lower levels of ranpirnase present in a composition are less effective and less irritating than higher levels is no more than what would be expected and is not “surprising”.    Declarant has also not provided an explanation of the practical significance of the data such that a determination that the results are in fact significant and markedly improved over the control and are due to a difference in kind rather than degree. As discussed above, in view of the known antiviral properties of BAK, as evidenced by Armstrong et al. and Romanowski et al. below, it is wholly expected that a combination of the anti-adenoviral ranpirnase and the anti-adenoviral BAK would provide better antiviral efficacy than a composition of ranpirnase alone.  The Examiner notes that the original disclosure only mentions benzalkonium chloride (BAK) in a passing reference to its being a “useful preservative” (Pg. 19, Paragraph [0087]).  There is no indication in the Specification of any recognition of any concentration of BAK alone or in combination with ranpirnase as having any particular ability to treat adenovirus mediated conjunctivitis with reduced toxicity.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23 and 24 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 22, 23 and 24 all state that “the ranpirnase is administered” however the Claims depend from Claim 1 which is drawn to a composition comprising ranpirnase, PBS and BAK.  Thus, it is unclear if only ranpirnase is being administered in Claims 22, 23 and 24 or if the entire composition comprising ranpirnase is being administered.






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-14, 19-20 and 22-24 are rejected under 35 U.S.C. § 103 as being unpatentable over Squiquera et al. (US 2016/0361392 A), cited in the IDS, in view of Kapin et al. (US 6,271224 B1), both of record, Armstrong et al. (1964) and as evidenced by Romanowski et al. (2016).

Squiquera et al. teaches a method of treating a viral infection of the eye, comprising administering a therapeutically effective dose (10 µg or 0.01 mg) of ranpirnase (SEQ ID NO: 1, corresponding to instant SEQ ID NO: 3) and a vehicle (pharmaceutically acceptable carrier), wherein the viral infection is in the adenoviridae family of viruses (Pg. 6, Claims 1-3 and Pg. 7, Paragraphs [0039]-[0040]).
wherein the adenovirus can be serotype D, #s 8, 19, 37 (known to cause epidemic keratoconjunctivitis) or serotypes B, #s 3 and 7 or serotype E, # 4 (known to cause pharyngoconjunctival fever) (Pgs. 2-3, Paragraph 0033]);
wherein multiple doses are instilled and the dose schedule may be determined by the ordinary artisan (Pg. 3, Paragraph [0036];

1 in part, 2, 3, 5, 7, 13, 14 and 19.

It would be inherent in the method of Squiquera et al. that as only one dose of ranpirnase is administered, the dosage would therefore be 0.01 mg/day.

The teachings of Squiquera et al. were discussed above.

Squiquera et al. does not teach wherein the pharmaceutical composition comprises one or more ranpirnases in an amount of 0.005 to 0.02 mg per day, PBS and benzalkonium chloride, as now required by Claim 1;
wherein the composition comprises one or more pharmaceutically acceptable carriers, as required by Claim 12;
wherein the ophthalmic formulation is administered by ocular instillation, as required by Claim 14;
wherein the composition is administered up to 8 times as day, as required by
Claim 20;
wherein the ranpirnase is administered four times a day in an amount of 0.0013 mg per administration, as required by Claim 22.
wherein the ranpirnase is administered four times a day in an amount of 0.005 mg per day, as required by Claim 23;
24.

Kapin et al. teaches an ophthalmic composition comprising: a therapeutic compound, benzalkonium chloride (BAK) and phosphate buffered saline (PBS) (Column 9, Lines 60-65).

Armstrong et al. teaches that many viruses are sensitive to BAK which inactivates them (Pg. 132, Abstract) including some adenoviruses (Pg. 136, Table 6).

Romanowski et al. teaches that BAK (inherently) was an effective antiviral against adenovirus (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Squiquera et al. for treating a viral conjunctivitis infection by administering a therapeutic effective amount of ranpirnase in a vehicle with the use the pharmaceutically acceptable vehicle comprising the adenovirus antiviral compound BAK of Kapin et al. and Armstrong et al. because this is no more than the simple substitution of one known element (generic ophthalmic pharmaceutically acceptable vehicle) for another (specific ophthalmic pharmaceutically acceptable vehicle) to obtain predictable results (pharmaceutically acceptable vehicle for ophthalmic use).  


The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (B) Simple substitution of one known element for another to obtain predictable results;

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Squiquera et al. and Kapin et al. of treating viral conjunctivitis by administering a composition of ranpirnase at 0.01 mg, PBS and benzalkonium chloride to modify the method to  administer the composition up to 8 times a day, for 4 times a day at 0.0013 mg per administration, for 4 times a day at 0.005 mg per administration or for 4 times a day for 5 days because the concentration of ranpirnase in the composition and administration schedule thereof are result-effective variables.  That is, too little ranpirnase administered daily or for too short a duration will not effectively treat viral conjunctivitis and therefore the determination of the optimal dosage concentration and administration schedule in days and administrations per day by routine experimentation would have been obvious to those of ordinary skill in the art before the effective filing date.  Further, Squiquera et al. teaches wherein multiple doses are instilled and the dose schedule may be determined by the ordinary artisan.  


With regard to the limitations of Claims 8, 9, 10 and 11; as the combined prior art performs the same method step using the same compounds as claimed, the resulting characteristics and effects claimed must be the same as the prior art.  The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

Response to Arguments

Applicant's arguments filed 06/10/2020 have been fully considered but they are not persuasive. 

The Applicant argues that Squiquera discloses administration of 10 µg (or 0.01 mg) but does not indicate what volume is administered thus, it cannot teach or suggest the administration of ranpirnase in the claimed range  (Remarks, Pg. 5, Lines 24-27 and Pg. 6, Lines 1-13).



This is not found to be persuasive for the following reasons, as discussed above, Squiquera et al. clearly teaches the administration of 0.01 mg/day of ranpirnase (within 

The Applicant argues that neither Squiquera et al. or Kapin et al. teach or suggest the composition of ranpirnase in the claimed range, PBS and BAK (Remarks, Pg. 6, Lines 14-28).

This is not found to be persuasive for the reasoning based on the combination of Squiquera et al. and Kapin et al. as discussed above.

The Applicant cites the Declaration that administration of the claimed composition provides unexpectedly superior results, such as toxicity, as compared to a control composition (Remarks, Pgs. 7-12).

This is not found to be persuasive for the reasoning provided in response to the filed Declaration which were discussed at length above.




Claims 1-3, 5, 7-17, 19-20 and 22-24 are rejected under 35 U.S.C. § 103 as being unpatentable over Squiquera et al. (US 2016/0361392 A), cited in the IDS, in view of Kapin et al. (US 6,271224 B1), of record, Armstrong et al. (1964) and as evidenced by Romanowski et al. (2016), as applied to Claims 1-3, 5, 7-14, 19-20 and 22-24 above, and further in view of Cumming (US 5,326,347), cited in the IDS.

et al., Kapin et al. and Armstrong et al. were discussed above.

None of the references taught a method wherein the ophthalmic formulation is a controlled (extended or sustained) release formulation, as required by Claims 15 and
16;
or wherein the ophthalmic formulation is an ocular/intraocular/ophthalmic implant, as required by Claim 17.

Cumming teaches an intraocular implant with a time release ophthalmic drug release or dispensing means for introducing a selected ophthalmic drug into the eye at a controlled rate over an extended period of time (Column 17, Lines 55-62 and Figs. 35-38).



It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Squiquera et al., Kapin et al. and Armstrong et al. of treating a viral infection of the eye, comprising administering a therapeutically effective dose of a composition comprising a therapeutic effective amount of ranpirnase, PBS and benzalkonium chloride to use an implant capable of a controlled release of the composition over an extended period of time as taught by Cumming because this would provide the antiviral composition of Squiquera et al. and Kapin et a!, to a subject in need thereof without the need for repeated .

Claims 1-3, 5, 7-14, 18-20 and 22-24 are rejected under 35 U.S.C. § 103 as being unpatentable over Squiquera at al. (US 2018/0381382 A), cited in the IDS, in view of Kapin et al. (US 8,271224 B1), of record, Armstrong et al. (1964) and as evidenced by Romanowski et al. (2016), as applied to Claims 1-3, 5, 7-14, 19-20 and 22-24 above, and further in view of Liu et al. (2011) cited in the IDS.

The teachings of Squiquera et al., Kapin et al. and Armstrong et al. were discussed above.

None of the references taught a method wherein the ranpirnase has an N-terminus blocked pyroglutamic acid, as required by Claim 18.

Liu et al. teaches that therapeutic proteins (such as ranpirnase) contain a large number of post-translational modifications which can impact safety and efficacy, one 

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Squiquera et al., Kapin et al. and Armstrong et al. of treating a viral infection of the eye, comprising administering a therapeutically effective dose of a composition comprising ranpirnase, PBS and benzalkonium chloride to use a ranpirnase which has an N-terminus blocked pyroglutamic acid because the Liu el al. reference teaches that many therapeutic proteins contain this naturally spontaneously occurring post-translational modification.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification based on the availability of the compound.  
That is, if the ranpirnase with the modification were as effective and safe as the protein without the modification, it would be less costly to use the compound with the modification as compared to a compound with an additional step of modification inhibition or removal with the same effect. There would have been a reasonable expectation of success in making these modifications because the Liu et al. 

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        01/14/2021